DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid distributor which is part of the cooling subsystem being disposed in the delivery lumen adjacent to the central return lumen (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 14 recites that the fluid distributor is disposed in the delivery lumen adjacent to the central return lumen. However, claim 8 recites that this fluid distributor is part of the cooling subsystem which is outside of the cooling device. Nowhere does the specification disclose that any part of the cooling subsystem resides inside the cooling device. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 14, this new claim recites that the fluid distributor is disposed in the delivery lumen adjacent to the central return lumen. However, claim 8 recites that this fluid distributor is part of the cooling subsystem which is outside of the cooling device. The cooling device and the cooling subsystem are recited as different elements, since the subsystem delivers coolant into the device (claim 8), so it is unclear how the same element (the fluid distributor) can be in two places at once. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Korpan (US 6,565,556) in view of Milder (US 5,281,215).
Regarding claims 1-4, 7 and 16, Korpan discloses a probe (figs. 2-3) with a delivery lumen (2) in communication at a distal end with a return lumen (3), where both lumens extend a length of a treatment section that has a straight portion (fig. 2). At least portions of both lumens are separated by a porous wall (8, which can be considered a wick), and there is a temperature sensor coupled to the treatment segment (7). The claims recite some functions the device is able to perform. While functional limitations are not improper per se, they only limit the prior art to structure that is able to perform the function, not to structure which does perform the function (since these are apparatus claims, which cover what an invention is, not method claims, which cover what an invention does). Korpan is able to perform the functions and therefore discloses those claim limitations. Korpan does not disclose that the return lumen is centrally positioned within the delivery lumen. However, Applicant has not disclosed that the arrangement of lumens is critical or produces unexpected results, in fact disclosing the opposite: that there are a host of other possibilities (e.g. [0069]). The prior art agrees with Applicant that the arrangement of lumens is inconsequential. Milder, for example, discloses a cryosurgical device and teaches that the delivery lumen may be centrally located within the return lumen (fig. 1) or the return lumen may be centrally located within the delivery lumen (fig. 4). It is noteworthy that Midler further teaches the lumens need not be concentric at all (col. 7 lines 55-61), thus establishing both that the configuration of lumens in a cryosurgical device is well within the level of ordinary skill in the art and that these various return/delivery lumen configurations are functionally equivalent (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to provide the device of Korpan with any commonly known return/delivery lumen configuration, including the return lumen positioned within the delivery lumen as taught by Milder, that would produce the predictable result of circulating cryogen through the device.

Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kudaravalli (US 6,471,694) in view of Milder.
Regarding claims 8-11, Kudaravalli discloses what can be considered a generic cryosurgical system (fig. 2) which includes a probe with a channel to carry a coolant (300) and a closed cooling subsystem which includes a cooling mechanism (114) connected to a fluid distributor (600). Flow rate through and temperature of the system is controlled by a control subsystem (see the discussion associated with figure 5, see also e.g. steps 832-838 in fig. 7B). Any part of the system that holds coolant (such as coolant lines), or wherever the coolant originates from, can be considered a coolant reservoir. The claim recites some functions the system is able to perform. While functional limitations are not improper per se, they only limit the prior art to structure that is able to perform the function, not to structure which does perform the function (since these are apparatus claims not method claims). Kudaravalli is able to perform the functions and therefore discloses those claim limitations. Kudaravalli does not disclose that the return lumen is centrally positioned within the delivery lumen. However, Applicant has not disclosed that the arrangement of lumens is critical or produces unexpected results, in fact disclosing the opposite: that there are a host of other possibilities (e.g. [0069]). The prior art agrees with Applicant that the arrangement of lumens is inconsequential. Milder, for example, discloses a cryosurgical device and teaches that the delivery lumen may be centrally located within the return lumen (fig. 1) or the return lumen may be centrally located within the delivery lumen (fig. 4). It is noteworthy that Midler further teaches the lumens need not be concentric at all (col. 7 lines 55-61), thus establishing both that the configuration of lumens in a cryosurgical device is well within the level of ordinary skill in the art and that these various return/delivery lumen configurations are functionally equivalent (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to provide the device of Kudaravalli with any commonly known return/delivery lumen configuration, including the return lumen positioned within the delivery lumen as taught by Milder, that would produce the predictable result of circulating cryogen through the device.
Regarding claim 14, while the indefiniteness issues as discussed above are so extreme it is unclear what limitations are being recited by this claim. At the very least the “fluid distributor” can be redefined to be, for example, the inner surface of the distal end of the delivery tube. Thus the “fluid distributor” distributes fluid, can be considered part of the “cooling subsystem” and be in the location described in claim 14.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Korpan and Milder, further in view of George (US 2010/0049184).
Regarding claim 5, the device of Korpan-Molder does not disclose the use of a valve to control the rate of phase transformation. However, using valves to control flow rates in cryosurgical systems borders on the ubiquitous. George is one of any number of references that vales are used to control the rate of coolant both entering and exiting a cryosurgical device, thus controlling the rate of phase transformation (abstract, see also [0060]). Therefore, before the application was filed, it would have been obvious to provide the device of Korpan-Milder with a controller and valves as taught by George to produce the predictable result of allowing a user to control the flow rate, and thus the transformation rate, and thus the temperature of the device.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Korpan and Milder, further in view of Geiselhart (US 2008/0319433).
Regarding claims 6 and 15, Korpan-Milder does not disclose whether or not the probe has an angled/curved distal end. However, making probes flexible or rigid is common in the art, where a flexible probe would be bent/curved during use. Geiselhart discloses a cryosurgical system with a flexible probe (20, fig. 1) and a rigid probe (10), where the rigid probe is bent. Therefore, before the application was filed, it would have been obvious to provide the probe of Korpan-Milder either flexible or bent at an angle, both taught by Geiselhart, to produce the predictable result of allowing a user to treat tissue in a desired manner. 

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kudaravalli and Milder, further in view of Verin (US 2011/0288544) .
Regarding claim 12, Kudaravalli-Milder does not disclose the system includes a magnetic guide member that repels or attracts at least a portion of the probe. However, magnetic guide catheters are common in the art and Applicant has not disclosed how such a common element is critical or produces unexpected results. Verin, for example, discloses an ablation device which uses a magnetic guide catheter (figs. 1-11). Therefore, before the application was filed, it would have been obvious to provide the system of Kudaravalli-Milder with any commonly known guide elements, including a magnetic guide catheter as taught by Verin, that would produce the predictable result of allowing a user to guide the ablation device in a desired manner.

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kudaravalli in view of Babaev (US 2009/0299235).
Regarding claim 13, the device of Kudaravalli-Milder does not disclose a vibration device. However, vibration devices are common in cryosurgery for a host of reasons and Applicant has not disclosed that the use of such a common element is critical or produces unexpected results. Babaev, for example, discloses that a device can be vibrated (thus becoming a vibration device) to prevent tissue from adhering to the device during cryosurgery ([0037], see also [0053] for other benefits of vibration). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Kudaravalli-Milder to include the vibration elements necessary to be an ablation device as taught by Babaev to produce the predictable result of preventing tissue from sticking to the device.

  Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794